Opinion
per curiam:
Upon a careful examination of the record and briefs of counsel, eliminating the reasons of the trial court therefor which we shall not pass upon, we are convinced that no prejudicial error was committed in the rendition of the final judgment dissolving the temporary injunction and dismissing the action, for which reason the application for supersedeas will be denied and the judgment • affirmed.

Supersedeas denied; judgment affirmed.

Decision en banc.
Chief Justice White and Mr. Justice Scott not participating.